10F-3 Report CGCM Emerging Markets Equity Investments 9/1/2007 through 2/29/2007 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 1234 Alibaba.com Limited (Newgate) 11/15/2007 Goldman Sachs 14,000.00 1.739 0.002% 0.002% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 1234 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 858,901,000.00 14,000.00
